Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Note: Names of subsidiaries are indented under name of its parent. Subsidiaries are wholly owned unless otherwise noted. (Directors’ or other shares required by statute in foreign jurisdictions and totaling less than 1% of equity are omitted.) Vishay Measurements Group, Inc. Delaware Vishay Transducers Ltd. Delaware Vishay Precision Asia Investments Pte. Ltd Singapore Vishay Tedea-Huntleigh (Beijing) Electronics Co. Ltd China High Goals Investments Limited British Virgin Islands Vishay Precision Transducers Private Ltd. India Vishay Precision Holdings B.V. Netherlands Meadowgrip Limited United Kingdom Selectaid Ltd. United Kingdom Revere Transducers Europe, BV Netherlands SI Washington Lease Inc. Washington Vishay BLH Inc. Delaware Pharos de Costa Rica S.A. Costa Rica Vishay Transducers India Limited India Vishay Celtron (Tianjin) Technologies Co., Ltd. China (a) Vishay Celtron Technologies, Inc. Taiwan Vishay Precision Foil, Inc. Delaware Vishay Precision Foil GmbH Germany Vishay Measurement Group GmbH Germany Powertron GmbH Germany Vishay Alpha Electronics K.K. Japan 1 The following entities are indirect subsidiaries of Vishay Intertechnology, Inc., the Registrant’s parent, that will be contributed or transferred to the Registrant as part of the spin-off described in this Registration Statement on Form 10.
